Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, 10-11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bolender et al (US 2009/0192671) in view of Hartmann et al (US 2008/0300749).

Bolender discloses, regarding claim 1, Fig 5 shows a seat having a heating device 1 having a plurality of PTC heating elements (See Paragraph [0032]) and a controller 2 configured to regulate the outputs of the heater and blower 8, (See Paragraph [0041]) the blower is operated based on the desired air flow and if the heating unit is operational; the heating unit power is increase when the blower is operational and/or a change in blower speed. (See Paragraph [0041]) Bolender fails to disclose, regarding claim 1, activating the heater unit to the seat when the air blower is not in operation, activating the air blower into operation if a predetermined period of time has passed after the heater unit has been activated. Hartmann discloses a seat having a heating element, a controller and a fan, where the heating element is switched on. At the same time a timer is switched on and runs for a period of time. When the time expires, the fan is turned on. (See Paragraph [0018]) It would have been obvious to adapt Bolender in view of Hartmann to provide, activating the heater unit to the seat when the air blower is not in . 

Claims 3, 6-7, 12-15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bolender et al (US 2009/0192671) in view of Hartmann et al (US 2008/0300749) and Rauh et al (US 2002/0105213).

The teachings of Bolender have been discussed above. Bolender discloses an ambient temperature sensor by fails to disclose regulating the output of the air blower based on an ambient temperature. Rauh discloses measuring the ambient temperature, via temperature sensor 30, and using the controller 34 to activate the blower based on the ambient temperature. (See Paragraph [0023]) It would have been obvious to adapt Bolender in view of Rauh to provide the regulating the output of the air blower based on an ambient temperature for maintaining a desired temperature and for providing the appropriate air flow. Regarding claim 6, the fan may be operated at, at least, a low or high speed based on the measured temperature. (See Paragraph [0023]) It would have been obvious to adapt Bolender in view of Rauh to provide the regulating the output of the air blower based on an ambient temperature rd and 4th heating element would be advantageous for creating more heating zone to target smaller areas to heat or for increasing the area of the seat being heated. Regarding claims 15 and 18, it would have been obvious to set an output at any level based on the desired configuration or intended use. Regarding claim 19, the heating units have a higher or lower output rate would have been obvious as this is based on a design choice, desired configuration or intended use. 

Claims 4-5, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bolender et al (US 2009/0192671) in view of Hartmann et al (US 2008/0300749) and Panic (US 2005/0085968).

The teachings of Bolender have been discussed above. Bolender discloses an ambient temperature sensor but fails to disclose regulating the temperature of the seat based on a sensed ambient temperature. Panic discloses measuring an ambient temperature via sensor 48 and using the controller 48 to control an energy source for regulating the operation of the seat heaters. (See Paragraphs [0024], [0029], [0030]). It would have been obvious to adapt Bolender in view of Panic to provide regulating the temperature of the seat based on a sensed ambient temperature maintaining a desired temperature of the seat. 

Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bolender et al (US 2009/0192671) in view of Hartmann et al (US 2008/0300749) and Aoki et al (US 2007/0234742).

. 

Response to Arguments
Applicant's arguments filed 1/19/2021 have been fully considered but they are not persuasive.

Applicant argues the amended portion of claim 1. Hartmann is used to show the amended limitations of the claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930.  The examiner can normally be reached on M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        


2/18/2021